DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An amendment was received from applicant on 12/01/2021.
3.	Claims 1 and 10 are amended.
4.	Claims 1-20 are remaining in the application.
Allowable Subject Matter
5.	Applicant’s amendment overcomes all previous objections and rejections as presented in the Non Final Rejection mailed on 9/20/2021.  Thus, the remaining claims 1-20 are allowed.
Reasons for Allowance
6.	The prior art does not disclose, teach or suggest:
The claimed slide system for use in a boat, the slide system comprising: a component assembly; a track system coupled at least indirectly to said component assembly for guiding movement of the component assembly along a path; a floor panel defining a deck of the boat, the floor panel having an upper surface; and a cavity disposed below the floor panel, wherein the component assembly is located substantially above the floor panel, and wherein the track system is located within the cavity and below the upper surface.
Nor, 
The claimed slide system for use in a boat, the slide system comprising: a deck defining a cavity and an opening in communication with the cavity; a floor panel covering a portion of the opening, the deck and the floor panel defining a slit; a track system disposed within the cavity; and a support structure coupled to the track system and including a portion translatably disposed within the slit, the track system configured to move the portion of the support structure within the slit.
Nor, 
The claimed slide system comprising: a component assembly; a track system coupled to the component assembly and defining a path of movement of the component assembly; a floor panel having an upper surface and disposed between the component assembly and the track system; and a cavity disposed below the floor panel, wherein the component assembly is disposed above the floor panel, and wherein the track system is located within the cavity and below the upper surface.
As specifically claimed by applicant.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
8.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
12/06/2021